 Case 1:19-cv-05745-EK-ST Document 10 Filed 04/21/20 Page 1 of 2 PageID #: 50

Sheehan & Associates, P.C.                            505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                         tel. 516.303.0552     fax 516.234.7800

                                                                April 21, 2020
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                         Re: 1:19-cv-05745-EK-ST
                                                                             Gensberg v. Aldi Inc.
Dear Magistrate Judge Tiscione:

       This office represents the plaintiff. Plaintiff, jointly with defendant, requests that the initial
in-person conference, scheduled to be held at 10:00 a.m. on April 24, 2020, in Courtroom 710 of
the Central Islip Courthouse, be converted to a telephone conference on the same date and time.

       The initial conference had previously been scheduled as a telephone conference to be held
on March 17, 2020. On March 11, 2020, the Court converted the conference to an in-person
conference. On March 12, 2020, the parties requested the conference be adjourned and the Court
granted this motion. ECF No. 9. The conference was adjourned until 10:00 a.m. on April 24, 2020
and converted back to an in-person conference in Courtroom 710 of the Central Islip Courthouse
located at 100 Federal Plaza. ECF Order, March 13, 2020.

       On March 17, 2020, in response to national emergency order of March 13, 2020, Chief
Judge Roslynn R. Mauskopf issued Administrative Order No. 2020-08, supplementing
Administrative Order No. 2020-05, March 9, 2020, and restricted Courthouse access in Brooklyn
and Central Islip to persons whose presence was essential. See A.O. No. 2020-08, E.D.N.Y.
Attorneys for parties in civil cases such as this action were not listed amongst the persons whom
Chief Judge Mauskopf authorized security to allow entry.

        The parties respectfully request that the initial in-person conference scheduled for 10:00
a.m. on April 24, 2020 in Courtroom 710 of the Central Islip Courthouse, be converted to a
telephone conference on the same date and time. The parties do not request any modification of
the Court’s Order requiring submission of the Discovery Plan Worksheet by April 22, 2020.
Counsel for defendant has informed me that they will be filing a notice of appearance prior to April
24, 2020 so that they may participate in the initial conference of that date. Thank you for your
attention to this matter.

                                                                Respectfully submitted,

                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
Case 1:19-cv-05745-EK-ST Document 10 Filed 04/21/20 Page 2 of 2 PageID #: 51



                                       Certificate of Service

I certify that on April 21, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
